Citation Nr: 1509806	
Decision Date: 03/10/15    Archive Date: 03/17/15

DOCKET NO.  09-45 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

Whether discontinuance of the appellant's dependency and indemnity (DIC) benefits, effective September 1, 1999, was proper. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. Hoeft, Counsel



INTRODUCTION

The Veteran served on active duty from March 1968 to February 1988.  The Veteran died in May 1997.  The appellant is his surviving spouse. 

This matter comes before the Board of Veterans' Appeals on appeal from a January 2008 decision (final discontinuance) issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

By way of procedural history, the appellant submitted a timely notice of disagreement (NOD) in December 2008, specifically referencing therein the January 2008 decision which severed/discontinued her DIC benefits, effective September 1, 1999.  

Thereafter, in September 2009, the RO issued a statement of the case (SOC) with respect to the propriety of the discontinuance of DIC benefits.  The appellant submitted a timely VA Form 9 in November 2009.  

In the interim, in February 2008, the VA Debt Management Center (DMC) informed the appellant that an overpayment in the amount of $96,494.00 had been created as a result of the discontinuance of DIC benefits, effective September 1999.  

In May 2008, the appellant requested a timely waiver of debt.  Her waiver request was denied by the Committee on Waivers and Compromises (COWC) in a June 2008 decision.  The appellant submitted an NOD as to this determination in November 2008, challenging both the validity of the debt and the denial of the waiver.  In April 2014, the RO issued a supplemental statement of the case (SSOC) which addressed the validity/collectability of the debt, but did not address the issue pertaining to the waiver of debt.  In this regard, the issues pertaining to (1) whether an overpayment of dependency and indemnity (DIC) benefits in the amount of $96,494.00 was properly created; and (2) entitlement to a waiver of overpayment of DIC benefits in the amount of $96,494.00, are addressed under separate cover. See BVA Directive 8430, "Board Decision Preparation and Processing: Policies and Responsibility Assignments," 14(c)(10)(a)(7).

This appeal was processed using the Virtual VA and the Veterans Benefits Management System (VBMS) electronic claims processing systems.
 

FINDINGS OF FACT

1. The appellant was born in October 1953. 

2. The appellant and the Veteran were married in May 1985. 

3. The appellant's marriage to the Veteran was terminated by his death in May 1997, and she was subsequently awarded DIC benefits. 

4. The appellant remarried to K.B. in September 1999 and her DIC benefits were terminated.  The appellant remains married. 

5. Although the appellant remarried before December 16, 2003, she was not 57 years of age at the time of her remarriage in September 1999.  Rather, she was 45 years of age at that time. 


CONCLUSION OF LAW

Discontinuance of the appellant's DIC benefits, effective September 1, 1999, was proper, such that the appeal is denied. 38 U.S.C.A. §§ 101, 103, 1311, 5112 (West 2002); 38 C.F.R. §§ 3.1, 3.5, 3.50, 3.55, 3.105(h), 3.500(n), 3.502(d) (2014). 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014). 

For the issue on appeal of whether discontinuance of the appellant's DIC benefits, effective September 1, 1999, was proper, the provisions of the VCAA have no effect on an appeal where the law, and not the underlying facts or development of the facts, is dispositive of the matter. Manning v. Principi, 16 Vet. App. 534, 542-543 (2002). See also Smith v. Gober, 14 Vet. App. 227, 230 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); VAOGCPREC 5-2004 (June 23, 2004).  As will be discussed below, the appellant's claim is being denied as a matter of law because even if the appellant first notified the RO of her remarriage in September 1999, as she claims she did, this would impact neither the legality of the discontinuance, nor the effective date assigned for the discontinuance.  At the moment the appellant remarried in September 1999, she was no longer entitled to DIC benefits under VA law.  Therefore, the Board finds that no further action is necessary under the statutory and regulatory duties to notify and assist, as the underlying law is dispositive for the issue on appeal.

Background Facts and Contentions

The appellant was married to the Veteran from May 1985 to May 1997 (date of Veteran's death). See May 1985 marriage certificate.

The Veteran died in May 1997. See May 1997 death certificate.

In May 1997, the appellant filed a DIC claim for service connection for the cause of the Veteran's death. See May 1997 VA Form 21-534. 

In a June 1997 rating decision, the RO awarded service connection for the cause of death of the Veteran.  In the accompanying July 1997 award letter, the RO explained to the appellant that she had been granted DIC benefits, effective June 1, 1997, as it had been determined that the Veteran died from a service-related disability.  The notification letter included, inter alia, a VA Form 21-8765, which explained the regulations which govern entitlement to DIC.  As a result of this award, the appellant was sent monthly DIC benefit checks by VA thereafter. 

On September 5, 1999, the appellant remarried. See December 2007 Declaration of Status of Dependents Form submitting by appellant.

In October 2007, VA sent a letter to the appellant informing her that, because she had not responded to an earlier inquiry concerning her marital status, VA planned to stop payments.  The letter noted that May 1997 was the last date upon which VA had knowledge that the appellant had not remarried; thus, benefits would cease June 1997.  The letter explained that VA would continue payments at the present rate for 60 days following the date of the letter, which would allow the appellant time to submit new evidence showing why the proposed discontinuance should not take place.  She was informed that she could request a personal hearing to present evidence or argument with respect to her claim.  

Thereafter, in December 2007, the appellant submitted a statement indicating that she was under the impression that she was to receive DIC benefits for her entire life; the letter also included a VA Form 21-686c showing that she had been married to K.B. since September 5, 1999.  

In January 2008, VA informed the appellant that her DIC benefits had been discontinued effective September 1, 1999, noting that VA laws state that a widow receiving DIC benefits must remain unmarried until she reaches the age of 57 years old.  The appellant was also informed that the adjustment of DIC benefits would result in an overpayment and that she would receive separate correspondence from the Debt Management Center (DMC) with the exact amount of overpayment owed.  That letter was sent to the appellant in February 2008.  And, as noted above, the appellant requested a waiver of the debt in May 2008, which was denied by the COWC in June 2008.  

The appellant submitted a statement in November 2008, in which she reported that she sent a letter in September 1999 informing VA of her remarriage and that she did not realize that it would "take 8 years for VA to respond back to me."  She included a photocopy of the purported notification letter sent to VA.  

The appellant submitted a notice of disagreement in December 2008, specifically noting that she disagreed with the January 2008 decision which terminated her DIC benefits effective September 1, 1999.  An SOC was issued in September 2009 and the current appeal ensued. 

Laws and Regulations

Under 38 C.F.R. § 3.50(a), a spouse is a person whose marriage to the Veteran meets the requirements of 38 C.F.R. § 3.1(j) (2012).  VA defines a "marriage" as a marriage valid under the law of the place where the parties resided at the time of marriage, or the laws of the place where the parties resided when the right to benefits accrued. 38 U.S.C.A. § 103(c) (West 2002); 38 C.F.R. § 3.1(j); Hopkins v. Nicholson, 19 Vet. App. 165, 169 (2005).


Dependency and Indemnity Compensation (DIC) is a payment made by VA to a "surviving spouse," child, or parent because of a service-connected death occurring after December 31, 1956. 38 U.S.C.A. § 101(14) (West 2002); 38 C.F.R. § 3.5(a)(1) (2014). 

The term "surviving spouse" means a person (1) whose marriage to the Veteran was valid under the law of the place of residence at the time of the marriage or when the right to benefits accrued; (2) who was the spouse of a Veteran at the time of the Veteran's death; (3) who lived with the Veteran continuously from the date of marriage to the date of the Veteran's death (i.e. continuous cohabitation); (4) and who, except as provided in 38 C.F.R. § 3.55, has not remarried or has not since the death of the Veteran (and after September 19, 1962) lived with another person and held himself or herself out openly to the public to be the spouse of such other person. See 38 U.S.C.A. § 101(3); 38 C.F.R. § 3.50(b) (2014).

As noted above, although remarriage is generally a bar to eligibility for status as a surviving spouse, there are ten exceptions to this general rule. See 38 C.F.R. §§ 3.55(a)(1)-(10) (2014); see also 38 U.S.C.A. §§ 103(d), 1311(e).  Only one of the possible exceptions listed in 38 C.F.R. § 3.55(a) is potentially applicable here. Specifically, pursuant to 38 C.F.R. § 3.55(a)(10)(ii), a surviving spouse who remarried after the age of 57, but before December 16, 2003, may be eligible for DIC compensation under 38 U.S.C.A. § 1311, but only if the application for such benefits was received by VA before December 16, 2004.

Under 38 C.F.R. § 3.105(h), where a discontinuance of benefits is warranted by reason of information received concerning income, net worth, dependency, marital, or other status, a proposal for the discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary will be notified at his or her latest address of record of the contemplated action and furnished detailed reasons therefor, and will be given 60 days for the presentation of additional evidence to show that the benefits should be continued at their present level. Unless otherwise provided in paragraph (i) of this section, if additional evidence is not received within that period, final adverse action will be taken and the award will be discontinued effective as specified under the provisions of §§ 3.500 through 3.503 of this part. Id. 

Except as otherwise specified, the effective date of discontinuance of DIC benefits shall be fixed in accordance with the facts found. 38 U.S.C.A. § 5112(a) (West 2002); 38 C.F.R. § 3.500 (2014).  The effective date of a discontinuance of DIC benefits by reason of remarriage of a payee shall be the last day of the month before such remarriage occurs. 38 U.S.C.A. § 5112(b)(1); 38 C.F.R. §§ 3.500(n)(1); 3.502(d). 

Photocopies of documents necessary to establish birth, death, marriage, or relationship under the provisions of 38 C.F.R. §§ 3.205 through 3.215 are acceptable as evidence if VA is satisfied that the copies are genuine and free from alteration. 38 C.F.R. § 3.204 (c). 

The claimant has the burden to show status as a surviving spouse by a preponderance of the evidence, in order to have standing. See Colon v. Brown, 9 Vet. App. 104, 107 -08 (1996).

Analysis 

Initially, as described above, precise procedural requirements must be followed by the RO in order to properly inform the appellant of the proposed discontinuance of DIC benefits.  The Board finds that the RO satisfied the due process notification requirements under 38 C.F.R. § 3.105(h).  In other words, the discontinuance of DIC benefits for the appellant was procedurally proper.  Specifically, after the proposed discontinuance in an October 2007 decision, the appellant was given 60 days to present additional evidence and was notified at her address of record.  The appellant did not request a predetermination hearing.  Subsequently, the final discontinuance was issued in January 2008.  The effective date of the discontinuance of DIC benefits was September 1, 1999, which was the date as specified under the provisions of §§ 3.500 through 3.503 of this part (i.e., the last day of the month before remarriage). See 38 C.F.R. § 3.105(h).  Thus, all procedural requirements were met.

Accordingly, the remaining issue is whether the discontinuance of DIC benefits was proper under applicable VA law and regulations.  That is, because under the general rule (38 C.F.R. § 3.50(b)(2)), the appellant's remarriage in September 1999 is a bar to eligibility for status as a surviving spouse, the central issue here is whether the appellant meets any of the exceptions for remarriage listed under 38 C.F.R. § 3.55(a).  As noted above, based on the appellant's assertions and the evidence of record, only one of the possible exceptions listed in 38 C.F.R. § 3.55(a) is potentially applicable here.  Specifically, pursuant to 38 C.F.R. § 3.55(a)(10)(ii), a surviving spouse who remarried after the age of 57, but before December 16, 2003, may be eligible for DIC compensation under 38 U.S.C.A. § 1311, but only if the application for such benefits was received by VA before December 16, 2004.

In the present case, this potential exception is not established.  Although the appellant remarried before December 16, 2003, she was not 57 years of age at the time of her remarriage in September 1999.  Rather, she was 45 years of age at that time (her birth date is October 9, 1953).  Therefore, her remarriage in September 1999 means she was no longer entitled to DIC benefits at that time because he was no longer a "surviving spouse" under VA law. See 38 U.S.C.A. § 101(3); 38 C.F.R. § 3.50(b)(2).  

Moreover, the effective date for the discontinuance of DIC benefits assigned by the RO (September 1, 1999) was proper under VA law as well. See 38 U.S.C.A. § 5112(b)(1) (the effective date of a discontinuance of DIC benefits by reason of remarriage of a payee shall be the last day of the month before such remarriage occurs). See also 38 C.F.R. §§ 3.500(n)(1); 3.502(d).  In fact, the effective date actually should have been earlier, as August 31, 1999, would have been the last day of the month before her remarriage.

The Board acknowledges the appellant's assertions that she did, in fact, notify VA of her remarriage in September 1999 and that VA either subsequently misplaced or destroyed the notification letter.  In November 2009, the appellant submitted a purported photocopy of the handwritten original letter she claims to have sent to VA in September 1999.  This document is time-stamped as received on November 17, 2009.  The Board is otherwise unable to locate any correspondence or communication from the appellant dated in September 1999 or with a mailing date of September 1999.  

In any event, for the sake of argument, even if the Board were to assume that the appellant did previously inform VA of her remarriage in September 1999, this would not change the propriety of the discontinuance or the effective date assigned for the discontinuance.  Regardless of any date of notification issues, VA law is clear: the effective date of a discontinuance of DIC benefits by reason of remarriage of a payee shall be the last day of the month before such remarriage occurs, which in this case is approximately September 1999. See 38 U.S.C.A. § 5112(b)(1); 38 C.F.R. §§ 3.500(n)(1); 3.502(d). 

In other words, as of the date of her September 1999 remarriage, the appellant was no longer considered a "surviving spouse" pursuant to VA law and regulation.  Thus, even if the appellant did send earlier notification to VA (which, the Board does not concede here), it would not change the outcome of this case. See e.g., Soyini v. Derwinski, 1 Vet. App. 541, 546 (1991). 

Based on the foregoing, discontinuance of the appellant's DIC benefits, effective September 1, 1999, was proper.  The appellant's contentions to the contrary must be denied as a matter of law.  The Board has no authority to grant claims on an equitable basis and must follow the applicable provisions of law. See 38 U.S.C.A. § 7104; Taylor v. West, 11 Vet. App. 436, 440-41 (1998); Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  In such a case, where the law is dispositive, the claim must be denied due to a lack of legal merit. Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

ORDER

Discontinuance of the appellant's DIC benefits, effective December 14, 1996, was proper, such that the appeal is denied.



______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


